     Case 2:20-cv-00097-DPM-JTR Document 31 Filed 06/11/20 Page 1 of 7



           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                      DELTA DIVISION

EDWARD D. SCHULER
ADC #140938, et al.                                         PLAINTIFFS

v.                         No. 2:20-cv-97-DPM

ASA HUTCHINSON, Governor,
State of Arkansas, et al.                                DEFENDANTS

                                ORDER
     1. In mid-May, Schuler and six other inmates at the East Arkansas
Regional Unit of the Arkansas Department of Correction filed this case
pro se in seeking more precautionary measures against COVID-19 and
early release of inmates particularly vulnerable to the virus because of
health conditions.   Because there were no reported positive cases at
EARU at that time, the Court denied the inmates' motion for a TRO,
plus directed expedited responding papers from the State defendants.
The inmates' motion for a preliminary injunction is now ripe.            The
State defendants have also moved to dismiss the case.
     2. There are some threshold issues.
     First, several new motions from the inmates.         The motion for
order, Doc. 11, is actually another declaration in support of injunctive
relief. The Court directs the Clerk to correct the docket. The Court
construes the inmates' motion to reconsider a TRO, Doc. 25, as a
                                             ···-·-· - ·- · ·- ·-··-   ·-··   ·-- -   - -- --   -    ----


    Case 2:20-cv-00097-DPM-JTR Document 31 Filed 06/11/20 Page 2 of 7




supplement to their motion for preliminary injunction.                                 Defendants
have responded. Doc. 30. The Court directs the Clerk to amend the
docket to indicate that these are supplemental filings.                               The inmates'
motion for default judgment, Doc. 23, fails.           The defendants filed a
timely Rule 12(b) motion and response.       Doc. 14-16.                              The inmates'
motions for appointed counsel and class certification, Doc. 19 & 20, are
both denied without prejudice as premature. The inmates have ably
represented themselves so far.    Plummer v. Grimes, 87 F.3d 1032, 1033
(8th Cir. 1996).
     Second, some party issues. The Governor and Attorney General
are not proper defendants.        Digital Recognition Network, Inc. v.
Hutchinson, 803 F.3d 952, 956-58 (8th Cir. 2015). All the ADC officials
are, because the inmates seek only prospective injunctive relief against
them in their official capacities. Ex Parte Young, 209 U.S. 123, 158-59
(1908); Church v. Missouri, 913 F.3d 736, 747-48 (8th Cir. 2019). The
Court directs the Clerk to substitute Anthony Jackson, the current
EARU deputy warden, for James Dycus, who has been transferred.
     Third, the inmates have plausible standing:                       they say the way
EARU is run puts them at immediate risk of contracting COVID-19;
the ADC officials decide how this Unit is run;                    and this Court can
redress any constitutional violation. Lujan v. Defenders of Wildlife, 504
U.S. 555, 560-61 (1992).

                                  -2-
     Case 2:20-cv-00097-DPM-JTR Document 31 Filed 06/11/20 Page 3 of 7




     Fourth, and last, the Court rejects the defendants' argument that
injunctive relief is unavailable because the inmates want to change the
status quo. The inmates seek to preserve their health, and the Court's
equitable powers are flexible enough to respond if the facts and the law
support judicial intervention. In these circumstances, the balance of
the equities must tilt decisively for a preliminary order directing ADC
to stop doing X and start doing Y. Dakota Industries, Inc. v. Ever Best
Ltd., 944 F.2d 438, 440 (8th Cir. 1991); see also Cacchillo v. Insmed, Inc.,
638 F3d 401,406 (2d Cir. 2011).
     3. Schuler and the other inmates, however, have not made a
sufficiently solid case for the Court to intervene at this point.        The
governing precedent is settled and clear. Winter v. Natural Resources
Defense Council, Inc., 555 U.S. 7, 20 (2008); Dataphase Systems, Inc. v. C
L Systems, Inc., 640 F.2d 109, 114 (8th Cir. 1981).    And, as the Court
noted in denying the TRO, the law requires the Court to move with
particular caution when considering issues affecting prison operations.
Goff v. Harper, 60 F.3d 518,520 (8th Cir. 1995).
     The inmates seek a preliminary injunction requiring the ADC to
implement many social distancing and sanitation measures.            These
include reducing the number of inmates in the unit, requiring masks
and isolation gowns for all staff, issuing "medically approved" face
masks to all inmates three times or more per week, installing hand

                                   -3-
     Case 2:20-cv-00097-DPM-JTR Document 31 Filed 06/11/20 Page 4 of 7




sanitizer stations, and stopping transfers between units and between
barracks within the unit. Doc. 4 at 6-7.
     The inmates have adequately alleged a threat of irreparable harm
if they contract COVID-19.      They have provided sworn statements
about their underlying health conditions. As they say, the extent of
the virus in surrounding areas increases that threat.         Though the
record is thin about how many inmates and staff were being tested, it
appears the ADC's measures to keep the virus out of the EARU were
successful during the early months. Late last week, though, an inmate
at EARU tested positive. The prison responded immediately, locking
down that inmate's housing pod, testing everyone in it, and contact
tracing to determine who might have been exposed.            According to
public information from the Governor's daily press briefing, which the
Court judicially notices, positive cases in the EARU are increasing
dramatically. For example, on June 10th there were sixty new positive
cases in the ADC;     and most of those were from the EARU.              The
prison plans to test every inmate at EARU by this Friday, June 12th.
There are approximately 1,500 inmates there. The number of positive
cases will probably rise.   As the test results are received, ADC says it
will divide the inmates based on their results.       The Unit has also
redoubled its efforts on disinfecting and surface cleaning; and it has
plans for a field hospital to serve as an infirmary for infected inmates.

                                   -4-
    Case 2:20-cv-00097-DPM-JTR Document 31 Filed 06/11/20 Page 5 of 7



Doc. 22. This response is robust and reasonable.    All told, though, the
irreparable-harm factor weighs for the inmates.
     The balance between the harm the inmates face and the potential
harm of granting an injunction is a wash: The inmates face significant
risk; but requiring the prison to change course on its response would
have consequences of its own. There's apparently no available space
in the ADC, for example, to move a significant number of EARU
prisoners to. Aside from the call to release prisoners to reduce
population-a high hill that the inmates haven't yet climbed-it's not
clear that the proposed measures would yield significantly better
results. Indeed, the ADC has implemented some of those measures,
or variants of them. For example, it has issued one cloth face mask to
every inmate and is working on providing each a second mask. ADC
has also installed stations that dispense non-alcohol-based hand
sanitizer, beefed up barracks cleaning with disinfectant, and is
providing free soap.   Staff are supposed to be masked, though the
inmates affirm that from time to time some staff are not.
     The last two Dataphase factors weigh against the inmates. The
likelihood of eventual success on the merits is a particularly important
consideration. Roudachevski v. All-American Care Centers, Inc., 648 F.3d
701, 706 (8th Cir. 2011).   The defendants' no-exhaustion argument
casts a long shadow on whether the inmates can succeed on the merits.

                                  -5-
    Case 2:20-cv-00097-DPM-JTR Document 31 Filed 06/11/20 Page 6 of 7




See generally, Ross v. Blake, 136 S. Ct. 1850, 1856-62 (2016). While the
Court is not making a final call on this point, it does not appear that the
inmates complied with ADC' s grievance policy before filing suit. In
their complaint, they pleaded that they had               not exhausted
administrative remedies.       Doc. 2 at 5-6.     In the various filings,
however, some grievances have surfaced. Doc. 3 at 4-6. These papers
are murky. The sum of all this is a strong no-exhaustion defense. The
Court also notes Judge Baker's careful and thorough decision, Doc. 68,
in Frazier v. Kelley, No. 4:20-cv-434-KGB, which illuminates the inmates'
perhaps insurmountable challenges on the merits of their deliberate
indifference claim. The last factor is the public interest. And on the
current record, it doesn't favor the Court's substituting its own
judgment for that of the prison administrators.
     All material things considered, the balance of circumstances tips
against a preliminary injunction.     Winter, 555 U.S. at 20; Dataphase
Systems, Inc. v. CL Systems, Inc., 640 F.2d at 114. The inmates' motion,
Doc. 3, is therefore denied.
     4. The case will go forward.    The inmates have stated a plausible
Eighth Amendment claim.          The exhaustion issue needs a more
complete record, which can be presented with an early motion for
summary judgment. Last, though the bar for relief by way of release
is extraordinarily high, the Court defers ruling on that point of law, too.

                                    -6-
    Case 2:20-cv-00097-DPM-JTR Document 31 Filed 06/11/20 Page 7 of 7




                              *       *     *

     Supplemented motion for preliminary injunction, Doc. 3 & 25,
denied without prejudice.         Motion for default judgment, Doc. 23,
denied. Motion to dismiss, Doc. 14, partly granted and mostly denied.
The inmates' claims against the Governor and Attorney General are
dismissed with prejudice.     Motions for appointed counsel and class
certification, Doc. 19 & 20, denied without prejudice as premature. The
Court appreciated and benefitted from defendants' status report,
Doc. 22.   To keep the Court and the inmates informed about the
developing circumstances, the Court directs the defendants to file a
similar status report by 17 June 2020 and every fourteen days thereafter
until further notice.   The Court refers the consolidated case back to
Magistrate Judge Ray for further proceedings.           The Court would
appreciate an expedited recommendation on exhaustion.
     So Ordered.



                                                   fl
                                    D.P. Marshall Jr.
                                    United States District Judge




                                    -7-
